Citation Nr: 1416900	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-37 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Following the issuance of a statement of the case (SOC), the Veteran's representative submitted an August 2010 VA Form 9 purporting to appeal all issues on the SOC, which included entitlement to service connection for disabilities of the left and right feet.  The Veteran submitted a Form 9 in September 2010, clarifying that he only wished to appeal the PTSD issue.

Although the RO treated the claim on appeal as a single issue, that is, entitlement to service connection for any acquired psychiatric disorder, the Board has split the claims, as indicated on the first page of this decision, based on the evidence presented, and to provide the Veteran a further opportunity to demonstrate that service connection is warranted for a psychiatric disability other than PTSD.  

The Veteran testified at a November 2011 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no credible evidence of an in-service stressor, to include military sexual assault, upon which a valid diagnosis of posttraumatic stress disorder could be based.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Here, the Veteran was sent letters in January 2009 and January 2011 that fully addressed all VCAA notice elements for the service connection claim.  The January 2011 letter specifically addressed the issue of entitlement to PTSD due to personal assault.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA will not deny PTSD claims based on an in-service assault without first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Although the January 2011 letter that addressed the requirements of 38 C.F.R. § 3.304(f)(5) was issued after the initial adjudication, the claim was subsequently readjudicated.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  VA also obtained the Veteran's Social Security Administration disability records.  

The Veteran's statements in support of the claim are of record, including testimony provided at a November 2011 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

The Veteran asserts that he has posttraumatic stress disorder as a result of an in-service personal assault, in which, in August or September 1980, a group of fellow seamen held him down and sexually assaulted him with a metal pole.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

According to the DSM-IV, a PTSD diagnosis requires with regards to a "stressor" that "[t]he person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror."

The evidence required to support the occurrence of an in-service stressor varies depending on whether a Veteran was engaged in combat with the enemy.  In cases such as this, where there is no combat service, the appellant's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen, 10 Vet. App. at 147.

In cases of posttraumatic stress disorder involving an allegation of personal assault, particularized requirements are available to help verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board must deny the Veteran's claim, as the Veteran's assertion regarding his in-service stressor lacks all credibility, and thus there is no probative evidence that any in-service stressor occurred.  As detailed below, for over 30 years after separating from service, the Veteran continued to inform his numerous psychiatric treatment providers (a) that he had abused alcohol since an early age, (b) that he had suffered depression and anxiety since his childhood, and (c) that he had never suffered a sexual assault.  All three of those contentions changed when he filed a claim for monetary benefits from VA.  

Although there are many more reports in the file than are presented here, the Board provides the following examples with regard to his claims of alcohol and drug abuse.  In May 1984, the Veteran reported drinking alcohol since age 10, and drinking every day since age 15.  According to a January 1986 discharge note, the Veteran reported drinking since age 14, with a daily, heavy pattern of drinking by age 16, and that he drank the entire time he was in the Navy, having "considerable difficulty in the Navy as a result of his drinking."  In May 1989, the Veteran informed a physician during inpatient alcohol treatment that he drank heavily during his service in the Navy.  In June 1996, he indicated that he drank alcohol since age 11, and smoking marijuana since the age of 12.  In February 2001, he reported the onset of his alcohol and cannabis use at age 13.  In January 2003, he identified alcohol use since age 15.  In October 2008, the Veteran identified drinking alcohol since age 11.

Concerning psychiatric symptomatology, in September 2000, the Veteran related a history of chronic depression since age 10, which at times required inpatient psychiatric hospitalizations.  In May 2001, he informed a treatment provider that he had anxiety with panic attacks since childhood.  In August 2008, he reported struggling with depressed mood since adolescence.  

He specifically denied any history of sexual assault during September 1993 private treatment, and in July 2001 to a VA treatment provider.

It was only upon filing his claim for service connection for a psychiatric disorder, after more than 30 years of psychiatric treatment, that he related any of his psychiatric symptoms to an event in service, or that he began asserting that his behavior, including alcohol and drug abuse, changed during service.  In a February 2009 report, the Veteran made vague references to flashbacks dealing with sexual assault, and indicated that he was "assaulted in the military in a manner that's not supposed to happen to guys."  He also indicated that he was diagnosed with PTSD in the 1980s, in contrast to the extensive treatment record that does not include such a diagnosis until that February 2009 report.  In March 2009, the Veteran asserted that he was sexually assaulted by four people while on his tour of duty, and that he failed to report the incident because of embarrassment.  

In January 2010, the Veteran underwent a VA psychiatric examination.  That examiner, the Board acknowledges, diagnosed the Veteran with PTSD based on the Veteran's reports of an in-service sexual assault, as well as depression and alcohol abuse secondary to that PTSD diagnosis.  The Board finds, however, that the examiner's diagnosis is entitled to no probative value, as it is based on a fabricated history.  See Nieves-Rodriguez, 22 Vet. App. at 302.  The Veteran's story regarding his psychiatric history, however, had completely changed in its telling during the January 2010 examination.  At that time, he stated that "prior to this event, he was well adjusted and he did not have any problems with depressed mood.  The depressed mood has been ongoing pretty much since the trauma occurred."  Additionally, he informed the examiner that he "started drinking in the service," but that it was "very little, on a couple of occasions when in social situations."  Thereafter, following the alleged sexual trauma, the Veteran's "consumption of alcohol skyrocketed to daily and he drank anything, [including] hard liquor.  He no longer drank socially.  He started abusing drugs and tried everything, but mostly just heroin."  

The egregious inconsistency of the facts as the Veteran presented them in January 2010 as compared to the recantations of his history he provided to treatment providers between 1982 and 2008, especially when viewed in light of the fact that he participated in the January 2010 examination while seeking monetary benefits, detracts all credibility from his claims of the in-service sexual assault.  Caluza, 7 Vet. App. at 511-12.  

In making this finding, the Board does not rely on the fact that the Veteran first reported the alleged sexual assault many years after service.  Rather, the basis for finding that the Veteran's claims lack all credibility is his denial to the January 2010 VA examiner that he drank alcohol prior to service or used drugs prior to service, or that he experienced any psychiatric symptoms before the alleged sexual assault.  Those assertions were in complete contradiction of all of his statements prior to the time he asserted his claim for service connection.  Id.  

The Board does not find that the evidence of the Veteran's in-service alcohol and marijuana usage demonstrate "behavior changes" that could support a finding that an in-service assault occurred.  See Patton, 12 Vet. App. at 280.  As discussed, the Veteran has, since well before instituting his claim, related his alcohol and drug use to his youth, well before his entry into active duty.  The fact that the Veteran faced disciplinary action during service for marijuana possession does not suggest a behavioral change, as the evidence is clear that he smoked marijuana prior to service.  

The Veteran was subject to discipline on the basis of non-substance abuse behaviors, including disrespecting a Chief Petty Officer and a Petty Officer 3d. Class, disobedience of a lawful order, threating an officer, and dereliction of duty.  Additionally, a January 1981 report indicated that the Veteran had trouble relating to his peers.  The mere fact of these disciplinary actions, without more, does not support the existence of the stressor, and there is no basis for finding that they represent a change in behavior following a stressful incident, especially considering the Board's analysis of the Veteran's credibility as to the alleged stressor itself.  Id.  

Further, the fact of a PTSD diagnosis is not sufficient in this instance to corroborate the Veteran's claims of an in-service assault.  Id.  It is evident that at the time of the January 2010 examination, the examiner did not have the extensive private treatment records VA subsequently obtained from the Social Security Administration that documented a consistent narrative of pre-service depression and alcohol usage.  The examiner was unable to know, without those records, that the Veteran had drastically altered his claims regarding that history, and that he had, for many years, informed treatment providers of his pre-service alcohol and drug abuse, and psychiatric symptomatology.  The examiner's PTSD diagnosis is based on the Veteran's non-credible statements regarding the onset of his symptoms.  Therefore, the diagnosis itself cannot be the basis for finding the alleged stressors credible.  Id.  Additionally, to the extent that the February 2009 treatment provider, or providers who treated the Veteran after January 2010, indicated a diagnosis of PTSD, there is no suggestion that those providers themselves diagnosed the Veteran with PTSD in accordance with the DSM-IV.

As there is no credible evidence of a stressor, there cannot be a valid PTSD diagnosis under the DSM-IV criteria.  See 38 C.F.R. §§ 3.304(f), 4.125; see also DSM-IV.  Without a diagnosis of PTSD, service connection for PTSD is not warranted.  38 C.F.R. §§ 3.303, 3.304.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.  


REMAND

The January 2010 VA examination only considered psychiatric disabilities other than PTSD in light of the Veteran's PTSD diagnosis, and provided no opinion as to whether depression, anxiety, or any other psychiatric disability other than PTSD had its onset or was aggravated during active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Notably, the Veteran's enlistment examination for psychiatric disabilities was normal, and thus he is entitled to the presumption of soundness, unless clear and unmistakable evidence demonstrates that he had a pre-existing psychiatric disability at the time he entered service.  38 C.F.R. § 3.304(b).  Although the Veteran has consistently identified feeling depressed prior to service, there is no evidence of a pre-service diagnosis of depression or any other psychiatric disability.  Thus, at the present, there is not clear and unmistakable evidence that a psychiatric disability pre-existed service.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2010 VA examination.  The examiner should review the January 2010 examination report, the claims file, and this decision; the ensuing addendum must indicate that such a review occurred.

The examiner should note that the Board has made the finding that the Veteran's reports of in-service personal assault are not credible.  As such, any opinion provided should not be based on any evidence the Veteran has presented regarding such an assault.

The examiner should thereafter opine, in a fully-supported opinion, whether it is at least as likely as not (a 50 percent probability or greater) that major depressive disorder, anxiety disorder, or any other psychiatric disorder with which the Veteran has been diagnosed began during service, is related to an event or injury during service, was aggravated during service (i.e., permanently worsened beyond the natural progression of the disease), or is otherwise related to active duty service.  

If the examiner is unable to provide the requested opinion without resort to speculation, she should explain why such an opinion would be speculative.  If that examiner is unavailable, a similarly qualified examiner must provide the requested opinion.  A new examination should only be scheduled if a mental health professional deems an examination necessary to answer the question presented.

2.  The RO should review the addendum report to ensure that it complies with the directives of this remand.  If the report is deficient in any manner, immediate corrective action should be taken.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


